This is an appeal from a judgment entered upon refusal of the appellant to amend its complaint after the court had sustained objections to its complaint to condemn lands of the appellees for the establishment of a joint county park under Ch. 245 of the Acts of 1947 (§ 26-1538 et seq., Burns' 1948 Replacement). The errors relied upon for reversal are the court's rulings in sustaining each separate objection numbered 3, 4, 5 and 6. No cross errors are assigned.
The complaint in substance alleged that the Joint County Park Board of Ripley, Dearborn and Decatur Counties had been created pursuant to Ch. 245 of the 1947 Acts and had the power of eminent domain, for the purpose of acquiring certain lands in Ripley County, Indiana, for conveyance to the State of Indiana for park purposes; that the fee simple title to 243 acres, more or less, as therein described, which was owned *Page 109 
by the appellees, should be condemned, and that the appellant had been unable to agree with said owners for the acquisition thereof by direct purchase.
Section 5 of the Eminent Domain Act of 1905, § 3-1705, Burns' 1946 Replacement (Acts of 1905, ch. 48, § 5, p. 59) provides for the filing of objections to the complaint. "It is 1-4.  contemplated that causes which would ordinarily constitute grounds for plea in abatement, demurrer or answer may be presented in objections authorized by § 7684,supra [§ 3-1705, Burns' 1946 Replacement]." Root v. State
(1934), 207 Ind. 312, 318, 192 N.E. 447. See also IndianaService Corp. v. Town of Flora (1941), 218 Ind. 208,31 N.E.2d 1015. But the same objection may not serve as both a demurrer and an answer. Toledo, etc. Traction Co. v. Toledo, etc. R.Co. (1908), 171 Ind. 213, 86 N.E. 54. If the objections go to matters on the face of the complaint, they perform the office of a demurrer and should point out the particular defects therein.Morrison v. Indianapolis  Western R. Co. (1906),166 Ind. 511, 525, 76 N.E. 961, 77 N.E. 744; Root v. State (1934),207 Ind. 312, 192 N.E. 447, supra; Westport Stone Co. v. Thomas
(1911), 175 Ind. 319, 94 N.E. 406, 35 L.R.A. (N.S.) 646; Joliff
v. Muncie Electric Light Co. (1914), 181 Ind. 650, 105 N.E. 234; City of Lebanon v. Public Service Co. of Ind. (1938),214 Ind. 295, 14 N.E.2d 719. If facts exist in addition to those disclosed by the complaint which would defeat plaintiff's recovery, they should be affirmatively pleaded. Jones v.Indiana Power Co. (1922), 192 Ind. 67, 135 N.E. 332. Although an action for condemnation is special in nature under the statute, other provisions of the civil code may be applied, if not inconsistent or in conflict with the specific provisions of the condemnation act. Toledo, etc. Traction Co. v. Toledo,etc. R. Co. (1908), 171 Ind. 213, *Page 110
86 N.E. 54, supra; City of Lebanon v. Public Service Co. of Ind.
(1938), 214 Ind. 295, 14 N.E.2d 719, supra.
The appellee's third objection stated: "That the plaintiff has no right to exercise the power of eminent domain for the use sought in the petition." The appellees fail to point out 5.  with particularity any reason why appellant had no right to exercise the power of eminent domain. It was in effect an answer in general denial, not contemplated by the act. The trial court in sustaining it treated it as a demurrer. Under the above authorities this was error.
The fourth objection stated: "That the plaintiff, Joint County Park Board of Ripley, Dearborn and Decatur Counties, Indiana, has not been created pursuant to and under the authority of Chapter 245 of the Acts of the General Assembly of Indiana for the year 1947, and said plaintiff does not have the power of eminent domain." This was merely a denial of rhetorical paragraph one (1) of the complaint. It stated no facts showing why the park board had not been created pursuant to Ch. 245 of the 1947 Acts, nor did it state any facts showing why the appellant did not have the power of eminent domain. This objection, likewise, was treated as a demurrer when the court sustained it, which was error.
The fifth objection denied the appellant had been "legally created by the Boards of Commissioners of the counties of Ripley, Dearborn and Decatur Counties," and denied that the appellant had power to acquire the described lands by condemnation. This was merely a denial of rhetorical paragraph two (2) of the complaint without stating facts showing wherein the creation of the appellant was illegal, or whereby it possessed no power to condemn the described lands. Under no conceivable theory could it be *Page 111 
considered as a demurrer, although it too was erroneously sustained by the court as if it had been a demurrer.
The sixth objection alleged facts not appearing on the face of the complaint and constituted an answer attacking the legal existence of the appellant. In substance it alleged the filing of a petition with the Board of County Commissioners of Ripley County by more than 200 taxpayers and legal voters of said county, requesting the acquisition of the lands described in the complaint for the purpose of transferring said lands to the State of Indiana for park purposes. The petition also alleged that Decatur County and Dearborn County would be specially benefited, and that said three counties should join together to pay for said lands plus a sum not to exceed 5% of its cost for necessary incidental expenses of procurement and maintenance of said lands until acceptance and possession be taken by the state, and that the cost be apportioned among the said counties as follows: Decatur $6,000, Dearborn $6,000, and Ripley County to pay the balance, Decatur County to appropriate the sum of $6,000 out of general funds, and Dearborn County to appropriate $6,000 out of general funds, and Ripley County to appropriate the sum of $10,000 out of general funds, and the balance needed for said acquisition to be raised by popular subscription, donations, gifts and devises, and in the event of failure to raise the sum necessary for such acquisition in such manner, then the boards of commissioners of each participating county, if it grants said petition, fix in its order granting the same the amount of and levy an annual tax upon the assessed property of said counties for a period not to exceed twenty years, sufficient to enable each of said counties to contribute and pay its share, and to *Page 112 
issue bonds of said county for said purpose, and that the estimated cost of said lands would not exceed $50,000.
The sixth objection further averred the Board of County Commissioners of Ripley County furnished the Governor of the State of Indiana and the Indiana Department of Conservation each one copy of the petition and that each gave approval in writing to the acceptance by the state of the lands described in the petition without recommending any changes in the proposed acquisition.
That thereafter copies of the original petition and approval were filed with the Boards of County Commissioners of Decatur County and Dearborn County, and that notice was given by each of the three counties by publication.
That on December 29, 1947, the Board of County Commissioners of Ripley County met and found it would be expedient and for the best public interest of Ripley County to grant the petition and acquire the lands therein described to be turned over to the state for park purposes, and that said board at said time fixed the maximum amount to be paid by Ripley County at $10,000, and ordered the formation of a joint park board. That the respective boards of Decatur and Dearborn Counties entered orders approving said petition and fixed the amount to be paid by each of said counties at $6,000, and ordered the formation of a joint county park board. The assessed valuation for the year 1947 of Ripley County was alleged to be $16,489,815, the assessed valuation of Dearborn County $37,561,040, and the assessed valuation of Decatur County $27,194,405. The objection further stated that the jurisdiction of the several Boards of County Commissioners of said counties over said petition was *Page 113 
dependent upon the filing of a petition which complied with the statute, and that said petition did not comply with § 3 of Ch. 245 of the Acts of 1947 which stated that the shares to be contributed by each county should be based upon the proportion which the assessed valuation of taxable property in each county bears to the total assessed valuation of taxable property in all counties alleged to be specially benefited. The objectors for said reasons asserted the appellant "does not constitute a legal joint county park board of Ripley, Dearborn and Decatur Counties."
The appellees take the position that the appellant had no legal existence as an entity. If a corporation does not exist, such issue must be raised by plea in abatement. 1 Watson's Rev., 6.  Works' Practice  Forms 410, § 554; 1 Lowe's Rev.,  Works' Indiana Practice  Forms 589, § 15.9; 1. C.J. 115, § 184; Heaston v. Cincinnati, etc. R. Co. (1861),16 Ind. 275.
"A municipal corporation is, for the purpose of its creation, a government possessing to a limited extent sovereign powers . 7.  . ." Brinkmeyer v. City of Evansville (1867),  29 Ind. 187, 191.
"No particular form of words is necessary to constitute a municipal corporation, though a particular form of words is generally used for such purpose. If an act of a legislature 8.  confers special powers and privileges upon the residents or inhabitants of a particular district which cannot be exercised and enjoyed, and the purpose intended by the law carried into effect, without their acting in a corporate capacity, a corporation, to that extent, is created by implication. Berlin v. Gorham (1856), 34 N.H. 266; Ex parteThe Newport Marsh Trustees (1848), 16 Sim. (39 Eng. Chancery Rep.) 345; I *Page 114 
Dillon, Municipal Corporations (5th ed.) § 64, pp. 118, 119."Rosencranz v. City of Evansville (1924), 194 Ind. 499, 504, 143 N.E. 593.
Section 1 of the act defines the words "park" and "park purposes" to mean lands and improvements which are "devoted to public use for recreation, for the protection and 9.  propagation of wildlife, or for the enjoyment of matters of public interest which have a historical, memorial, geographical, scientific or scenic value." Section 2 authorizes the board to acquire by "gift, devise, purchase or condemnation . . . for park purposes," and to hold, improve, maintain and operate said lands as a joint county park or to transfer and convey said lands to the state for said purposes. Section 10 of the act authorizes the boards to operate joint county parks without reconveyance and transfer to the state. In our opinion, when the act is construed as a whole, the legislature, under the authorities in this state, authorized the creation of a new municipal corporation for park purposes as therein defined.
We take judicial notice of the statute under which the corporation was formed. However, the sixth objection stated the specific facts upon which appellees relied to question 10, 11.  the corporate existence of the appellant, and assuming the alleged facts to be true, the objection disclosed an attempt to organize under a valid general act, and an actual user of the corporate powers. This was sufficient to constitute the appellant a de facto municipal corporation. Tulare IrrigationDistrict v. Shepard (1902), 185 U.S. 1, 46 L. Ed. 773, 22 S. Ct. 531; II Dillon, Municipal Corporations 1368, § 887 (5th Ed.); 43 C.J. 98, § 50; Mullikin v. City of Bloomington (1880),72 Ind. 161. *Page 115 
A de facto corporation may maintain an action in condemnation for uses within its powers. Morrison v. Indianapolis  Western R. Co. (1906), 166 Ind. 511, 76 N.E. 961, 77 N.E. 744, 12, 13.  supra; Roaring Springs etc. Co. v. Paducah Telephone Co. (1919), 109 Tex. 452, 164 S.W. 650, 212 S.W. 147;Crystal Park Co. v. Morton (1915), 27 Colo. App. 74, 146 P. 566. The de facto existence of a corporation may not be collaterally attacked in a eminent domain proceeding. The proper remedy is by an information in the nature of quo warranto. Joliff
v. Muncie Electric Light Co. (1918), 181 Ind. 650, 105 N.E. 234,supra; 43 C.J. 98, § 50.
The provisions of § 3 of the Park Act for the apportioning of the costs were for the protection of the counties as between themselves. The objection failed to show that any county 14.  objected to the apportionment or that any remonstrance was filed by any resident taxpayer of any county to the petition pending in his county. Furthermore § 9 of the act provided specifically for a subsequent change in the apportionment of costs and expenses by the agreement of the various counties. Instead of waiting until after the formation of the corporation for an amendment, that object was sought to be accomplished in the original petition. In view of the provisions of the act, we are constrained to hold that the provisions as to apportionment were not jurisdictional, and therefore could be waived. The appellant was a de facto corporation.
Even if the sixth objection had stated facts showing that the appellant was not a corporation either de jure or de facto,
it would have been an answer in abatement, and as such 15.  improperly joined with other objections which, although not in the form *Page 116 
or substance contemplated by the condemnation act, were answers in bar. Burns' 1946 Replacement, § 2-1034; Heaston v.Cincinnati etc. R. Co. (1861), 16 Ind. 275, supra; Carpenter
v. Mercantile Bank (1861), 17 Ind. 253; Sisters of Providence
v. Lower Vein Coal Co. (1926), 198 Ind. 645, 154 N.E. 659; 1 C.J. 268, § 595; 1 Lowe's Rev., Works' Indiana Practice  Forms
579, 580, § 15.2.
The appellees at this stage of the proceeding have no interest in the present lack of funds, if any, to pay a final judgment which may be awarded them. The fee simple title to the real 16.  estate was sought to be taken, and the park board has one (1) year after the rendition of the final judgment in which to decide whether or not it will take the land and pay the damages assessed. § 3-1710, Burns' 1946 Replacement; State v.Flamme (1940), 217 Ind. 149, 26 N.E.2d 917. The appellees know there must be funds available to pay the final judgment when the taking is completed. City of Lebanon v. Public Service Co. ofInd. (1938), 214 Ind. 295, 14 N.E.2d 719, supra.
There is considerable discussion in the briefs concerning the attempt made by the petition to provide for popular subscriptions, donations, gifts and devises. It is not 17.  necessary here to decide the legal effect of this provision, but it is sufficient to note that under §§ 2 and 9 of the Park Act the appellant was specifically authorized "to acquire by gift, devise, purchase or condemnation" lands for park purposes. Appellees are in error in their contention that the appellant's capacity to receive gifts was limited by the specific provisions of the statute. As stated in III Dillon,Municipal Corporations 1567, 1568, § 981 (5th Ed.): *Page 117 
"Municipal and public corporations may be the objects of public and private bounty. This is reasonable and just. They are in law clothed with the power of individuality. They are placed by law under various obligations and duties. Burdens of a peculiar character rest upon compact populations residing within restricted and narrow limits, to meet which property and revenues are absolutely necessary, and, therefore, legacies of personal property, devises of real property, and grants or gifts of either species of property directly to the corporation for its own use and benefit, intended to and which have the effect to ease it of its obligations or lighten the burdens of its citizens, are, in the absence of disabling or restraining statutes, valid in law. . . ."
See also III McQuillin, Municipal Corporations 999, § 1221 (2d Ed. Rev.).
Municipal corporations also have the implied power to receive gifts upon trust which are germane to the purposes of such corporation. 43 C.J. 1335; III McQuillin, MunicipalCorporations 1007, § 1230 (2d Ed. Rev.); III Dillon, MunicipalCorporations 1569, § 982 (5th Ed.); Craig v. Secrist (1876),54 Ind. 419; Board of Comrs. of Lagrange County v. Rogers
(1876), 55 Ind. 297; Skinner v. Harrison Township (1888),116 Ind. 139, 18 N.E. 529; Board of Comrs. of Rush County v.Dinwiddie (1894), 139 Ind. 128, 37 N.E. 795.
The appellant had the implied power to receive outright gifts of money or property or such gifts upon trust for the park purposes, and also each of the three boards of county commissioners of each of the counties participating had the implied power to receive gifts of money or property upon trust for the use of appellant. Such gifts to the boards of county commissioners could reduce the amount necessary to be contributed by the respective counties. *Page 118 
Judgment reversed, with instructions to the trial court to vacate the rulings sustaining objections number 3, 4, 5, and 6, and to take further proceedings in such matter consistent with this opinion.
NOTE. — Reported in 88 N.E.2d 686.